Title: To James Madison from Joseph Wheaton, 27 June 1812
From: Wheaton, Joseph
To: Madison, James


Sir
Washington City June 27. 1812
St. Johns a City in the British Province of New Brunswick is Situated at the mouth of the river St. Johns—Lat 45—Lon 65—as the city contains about Eight thousand inhabitants, is a compact City Something larger than Alexandria—about 10 miles from the sea. The river emptys into the Bay of Fundy, and runs into the country about 350 miles in a Meandering N. W. Course. On its Banks are very large Bodys of the finest Botom lands, and capable of Supporting a considerable population. Up the river 60 miles distant is the town of St. Anns—the Seat of the government of the Province—to which Town vessels, of considerable burthen sail up—and large boats 150 Miles Still further. There are Several Small towns on the Margin of the river between St Johns and St Anns. On the opposite Side of the river at St Johns is a Fortification with Barracks for about 1000—men—above the Town near the Falls is a Small Fort with Barracks for about two companies of troops. In time of peace the number of troops stationed at St Johns has been one reduced Regiment of about 400 men and two companies of Artillery—Stationed at the three points—St Johns the falls—& St Anns. In the time of our embargo—three years Since, these troops were filled up by recruits, and Some auxillary aid of Militia. Quite to the head & branches of the river the Lands are very rich & fertile, and the country abounds in fine timber, consisting of large pines, spruces, hemlock, beach, Maple, and yellow birch—of which the Merchants build vessels of considerable burthen for European and west India trade, and get Large quantities of Masts & Spars for the British Navy. The fisheries too are carried on to considerable extent, to the capes of Nova Scotia & Newfoundland.
The great fertility of the river lands, the abundance of fine Ship timber—the excellent pines & spruce for Masts & Spars for the British Navy, and the great fisheries carried on (a nursery for Seamen) conspire to make New Brunswick one of the most valuable of the British Provinces. On the South Side of the Bay of Fundy, opposite to St Johns river is Anapolis Bason from thence to Anapolis is 18 miles east up a river, and 120 Miles Still east to Halifax the capitol of Nova Scotia. From Halifax to Anapolis 120 Miles—to the Bason 18—across the Bay of Fundy to St Johns 45—to St Anns 60 to the head of the river 290 and to Quebec about 200—making a distance of 673 Miles from Quebec to Halifax—by which rout the post Travels, and is the only way of communication between these two capitols the governments can have—unless by the Streights of Canso—and the river St Lawrence which is frozen up half the year. From the City of St Johns is about 100 miles N. E. to the head of the Bay of fundy or to the nearest Settlement, and that through a Baron country untill the traveller reach it—which is called Cumberland—and this not within Supporting distance by land or water with troops.
The City of St Johns is about 40 miles from Passamaquada and 70 from Machias—and the taking of St Johns is the Capture of all the most valuable part of the province—as the country, and Settlements up the river fall of course, and it would be an easy Conquest, and most valuable acquisition.

The tide Ebbs & flows twice in 24 hours—it rises and falls about 45 feet perpendicular, the bed of the river is left almost dry at low water, and prevents the possibility of men of war giving any sort of aid or protection to the Province.
I was at the taking of the City of St Johns in the month of June 1775 and have often vissited it Since. I am well acquainted with the Harbour and Country—as also the whole Province of Nova Scotia.
One Regiment of Infantry of 1000 men, three companies of Artillery—with the voluntiers of Passamaquada Machias, and there vicinities would constitute a Sufficient force to conquer, and Maintain that invaluable Country.
If therefore the government may think proper to make that country one object of the war—I Shall with chearfulness be ready to give any information in my power to further the design.
Being impressed with a belief that the information herein contained may be acceptable & useful—I am faithfully Sir Your Obedient Servant
Joseph Wheaton
N. B. St Johns is a considerable depot of British Merchandise which finds its way in all our eastern country, and even to Alexandria.
